DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majer          (DE 102014119249).
As to claim 1, Majer discloses a hose plug (50) for connection with a vacuum hose conduit (paragraph 133) comprising:
a first end (The left end of Fig. 4) opposite a second end (The right end of Fig. 4) defining a first direction therebetween; a first axis (L) extending in the first direction from the first end to the second end; a first wall (The wall of 91) defining at least a portion of a channel (91); and a first cam (The portion between 91 and 72; Fig. 1) positioned within the channel adapted to depress a component associated with a valve for the vacuum hose conduit as the hose plug rotates about the first axis (The portion between 91 and 72 is capable of a valve component of a hose), wherein the first cam defines a rounded polygon in cross section (The first cam has rounded portions and has three corners; Fig. 1) [See the machine translation of DE 102014119249, cited in the files of application no. 15/886,319].
As to claim 2, wherein the first cam includes a lower edge (The edge located at 72) that extends radially outward from the first axis and is positioned within the channel (Fig. 1).

As to claim 5, wherein the first sloped surface is offset from the first axis and oriented in a manner that at least 50% of lines tangent to the first sloped surface do not intersect the first axis       (There are no surfaces extending along L that intersect L; Figs. 1 and 4).
As to claim 6, wherein the first sloped surface is offset from the first axis and oriented in a manner that every tangent line to the first sloped surface does not intersect the first axis                  (There are no surfaces extending along L that intersect L; Figs. 1 and 4).
As to claim 7, wherein the first sloped surface is flat and of a constant slope (The first sloped surface has a slope of zero; Fig. 1).
As to claim 8, wherein the first sloped surface is concavely curved (All external surfaces of 50 that connect the radially inward surface to the radially outward surface have the concave shape of contour 90; Fig. 4).
As to claim 9, wherein the first sloped surface (For claim 9, the first sloped surface is being interpreted as including the curved portion that is to the left of the rightward vertical dotted line) is convexly curved (Fig. 1).
As to claim 10, wherein the first cam further includes: a second sloped surface (The surface located at 72); and an apex (The line that is 45 degrees from the vertical direction); wherein the apex is intermediate the first and second sloped surfaces (Fig. 1).
As to claim 11, further comprising a second wall (The wall extending between 91 and 74) extending towards the second end of the hose plug from the channel, wherein the second wall has a larger (horizontal) dimension than the first wall (Fig. 1); wherein the apex (For claim 11, the apex will be interpreted as being or including 86) has a (horizontal) dimension that is greater than the first wall and approximates the dimension of the second cylindrical wall (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Majer in view of Graham (US 6,459,056).
Majer does not include an O-ring offset towards the first end of the hose plug from the first cam.
Graham discloses a hose plug (The cylindrical tube shown in Fig. 28) including an O-ring (304) offset towards an end of the hose plug (Fig. 28).
It would have been obvious to have modified the hose plug to have an internal O-ring located along rib structure 56, as taught by Graham, in order to create a more effective seal.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723